                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:17-CR-00275-1FL


UNITED STATES OF AMERICA                  )
                                          )
              v.                          )
                                          )
SAMUEL DWAYNE DOOLITTLE                   )


                   PRELIMINARY ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 17, 2018, and the defendant’s guilty plea to offenses in violation

of 18 U.S.C. § 2421(a) and 18 U.S.C. § 1952(a)(3), the Court finds that the following

property is hereby forfeitable pursuant to 18 U.S.C. § 2428(a) and 18 U.S.C. §

981(a)(1)(C), to wit:

       (a) $5,260.00 in U. S. currency;

       (b) Various Green Dot Cards of unknown value; and

       (c) $35,740.00, an amount that represents the balance of the total proceeds

       ($41,000) that defendant agrees he personally obtained directly or indirectly

       as a result of the said offenses in Count Six and Seven.

With respect to the unrecovered proceeds of the offense, the defendant further

stipulated that he had by his own acts or omissions made these proceeds unavailable

and that one or more of the conditions to forfeit substitute assets exists as set forth

in 21 U.S.C. § 853(p);



                                              1
       AND WHEREAS, by virtue of said guilty plea and the defendant’s agreement

therein, the United States is now entitled to entry of a Preliminary Order of

Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

subject to forfeiture, to conduct any discovery the Court considers proper in

identifying, locating, or disposing of the property, and to commence proceedings that

comply with any statutes governing third-party rights, as provided by Fed. R. Crim.

P. 32.2(b)(3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.        That based upon the plea of guilty by the defendant, Samuel Dwayne

Doolittle, the United States is hereby authorized to seize the above-stated property,

and it is hereby forfeited to the United States for disposition in accordance with the

law, including destruction, subject to the provisions of 21 U.S.C. ' 853(n), as allowed

by Fed. R. Crim. P. 32.2(b)(3).

       2.        That based upon the defendant’s stipulation that he personally obtained

at least $35,740.00 in proceeds from his violation of 18 U.S.C. § 1952(a)(3), and that

he has by his own acts or omissions made the proceeds unavailable, and that one or

more of the conditions to forfeit substitute assets exists, as set forth in Title 21,

United States Code, Section 853(p), the United States is entitled to forfeit substitute

assets equal to the value of the proceeds obtained by the defendant, and that such

substitute assets shall not exceed $35,740.00 in value. Pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure, the United States may move to amend this

Order at any time to substitute specific property to satisfy this Order of Forfeiture in


                                             2
whole or in part.       Any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice’s Assets Forfeiture Fund or the U.S.

Department of the Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      3.    That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

shall be final as to the defendant upon entry.

      4. As to the $5,260.00 in U.S. Currency and pre-paid Green Dot Cards of

unknown value previously seized by the government, pursuant to 21 U.S.C. ' 853(n),

the United States shall publish notice of this Order and of its intent to dispose of the

property in such manner as the Attorney General or the Secretary of Treasury

directs, by publishing and sending notice in the same manner as in civil forfeiture

cases, as provided in Supplemental Rule G(4). Any person other than the defendant,

having or claiming any legal interest in the subject property must file a petition with

the Court within 30 days of the publication of notice or of receipt of actual notice,

whichever is earlier.

      The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner=s right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner=s


                                            3
claim and the relief sought.

      5.     That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

      SO ORDERED, this 2nd          February
                       ___ day of________________, 2019.



                                        ______________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge




                                          4
